Citation Nr: 0004928	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-00 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as depression and "nervous condition".


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1961 to August 1963.

This appeal arose from a June 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO).  The veteran duly appealed to the Board of Veterans' 
Appeals (the Board).


FINDING OF FACT

There is no competent medical evidence of record which serves 
to link the veteran's currently-diagnosed major depressive 
disorder and his naval service.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for an acquired psychiatric disability has not been 
submitted.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a psychiatric 
disability.  In essence, he contends that psychiatric 
problems which manifested during service represented the 
initiation of his currently diagnosed psychiatric disability 
and that service connection should be granted on that basis.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; describe the factual background of this case; and then 
proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. §§ 3.303(c), 4.9 (1999). See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, 
prohibits, effective for claims filed after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  Moreover, law and VA 
regulations also provide that that no compensation shall be 
paid if a claimed disability is the result of a veteran's own 
willful misconduct, including the abuse of alcohol.  38 
U.S.C.A. § 105 (West 1991); 38 C.F.R. §§ 3.1(n), 3.301(c) 
(1998).  Although a decision of the United States Court of 
Appeals for Veterans Claims (the Court), Barela v. West, 11 
Vet. App. 280 (1998), appears to allow service connection for 
alcohol or drug abuse on a secondary basis, direct service 
connection for alcohol abuse is not permitted.  See Hall v. 
West, U.S. Vet. App. No. 95-757 (September 29 1998). 

Well grounded claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A mere allegation of service connection is 
not sufficient; there must be evidence in support of the 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
in the context of a veteran's claim for service connection, 
the Court stated that in order for a claim to be well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis), (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).

The Court has held in Savage v. Gober, 10 Vet. App. 488, 497 
(1997), that the "continuity of symptomatology" provision 
of 38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.  See Voerth v. West, 13 Vet. App. 117, 120 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

Factual background

The veteran's service medical records have been carefully 
reviewed.  In April 1963, he requested that he be evaluated 
by a psychiatrist.  He indicated that he had trouble getting 
along with other people and had difficulty dealing people in 
authority.  The examining Navy psychiatrist stated:  "Traits 
of immaturity can best be characterized by [diagnosis of] 
emotional instability reaction. . . . Appearance before 
Administrative Board is recommended in keeping with matters 
of record."  The veteran was subsequently discharged from 
the service under honorable conditions.

There is no relevant medical evidence of record for 
approximately the next decade.  

A number of treatment records of Zeller Mental Health Center 
in Peoria, Illinois from the mid-1970s have been associated 
with the veteran's claims folder.  In a February 1973 report, 
the veteran reported severe marital discord and "states he 
has been doing some heavy drinking."  He was admitted to the 
day treatment center in March 1974.  He reported being 
divorced in April 1973 and at the time of admission was 
experiencing difficulty with his supervisor at work.  In a 
report of his history, he reported getting into fights in the 
Navy, receiving some disciplinary actions and being 
discharged early.  Most of his reported problems revolved 
around his relationship with his ex-wife.  The final 
diagnosis was adjustment reaction of adult life "in a 
basically inadequate personality".  

The veteran was again admitted to the day treatment center in 
January 1976.  He reported difficulties with the woman with 
whom he was then living and admitted to physically hurting 
his children.  The veteran reported that he spent two years 
in the Navy but was separated early due to disciplinary 
problems, "not doing things the way they were spelled out 
for him."  After service, he had a good work record until 
two years earlier, when "he was quite distressed".  In 
evaluating the veteran, his physician stated "I believe 
there must be some characteriologic problems here. . . . This 
is an unsure, insecure individual who might really be having 
some obsessive compulsive defenses.  However, I think the 
best diagnosis at this time is Adjustment Reaction of Adult 
Life."  Other diagnoses were inadequate personality and 
habitual excessive drinking. 

There are no pertinent medical records for approximately the 
next two decades.

A number of relatively recent VA hospitalization and 
treatment records have been associated with the veteran's 
claims folder.  In June 1994, the veteran presented at a VA 
facility, requesting treatment for alcohol problems.  The 
veteran stated that he had been "depressed 30-some-odd-
years".  The veteran left the facility the same day after 
expressing irritability with the unit rules.  The only 
diagnosis was alcohol dependence.

The veteran again presented for alcohol detoxification in 
June 1995.  He was homeless, jobless, divorced, with medical 
and legal problems and no driver's license.  Naval service 
was not mentioned.  Discharge diagnoses included continuous 
alcohol dependence and dysthymia.

The veteran again presented at a VA facility in August 1995.  
According to the hospital summary, "he was "acutely 
depressed for several reasons including his homelessness, 
social isolation and the fact that his 14-year-old son had 
been put in prison for sexual assault."  His naval service 
was not mentioned.  Diagnoses included major depressive 
disorder and alcohol abuse.

Analysis

At the outset, and as discussed in detail in the law and 
regulations section above, service connection may not be 
granted for personality disorders and/or alcohol abuse.  To 
the extent that the veteran is seeking service connection for 
those problems, his claim is denied.  See the law, 
regulations and Court decisions cited above, in particular 
38 C.F.R. §§ 3.1, 3.301, 3.303 and 4.9 (1999).

It appears, however, that the veteran is in fact seeking 
service connection for the recently diagnosed depressive 
disorder.  Indeed, his claim for service connection in 1995 
specifically mentioned "depression" and was coincident with 
VA diagnoses of depressive disorder.  



As noted above, in order for a claim for service connection 
to be well-grounded, there must be (1) evidence of the 
currently claimed disability; (2) evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service injury or disease 
and the current disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

In this case, there is ample evidence of currently diagnosed 
major depressive disorder.  The first prong of the Caluza 
analysis is therefore met.  With respect to the second prong, 
in-service incurrence, there is evidence of psychiatric 
problems in service.  The psychiatrist's finding in April 
1963, "[t]raits of immaturity can best be characterized by 
[a diagnosis of] emotional instability reaction", is 
suggestive of a diagnosis of personality disorder but, for 
the limited purposes of well grounding the claim, is arguably 
evidence of in-service incurrence.  Thus, the second Caluza 
prong has also been satisfied.

With respect to the third Caluza prong, after careful review 
of the record the Board has identified no medical nexus 
evidence which would serve to link the veteran's currently 
diagnosed major depressive disorder and his naval service 
over three decades ago.  Although the mid-1970's records 
include reference to the veteran's disciplinary problems in 
the naval service, there was no medical opinion which linked 
his then-diagnosed psychiatric problems (which at that time 
did not include depressive disorder) and service.  Rather, 
his domestic difficulties and problems at work were 
discussed.  More recently, the 1990s VA records, although 
including diagnoses of depressive disorder, do not link such 
to the veteran's naval service, which as not even mentioned.  
Rather, the veteran's current problems with alcohol, 
homelessness and other issues were discussed by VA medical 
providers as factors in his depressive disorder.

As noted above, under certain circumstances the "continuity 
of symptomatology" provision, 38 C.F.R. § 3.303(b) may to 
some extent serve to bridge the gap between service and 
current disability.  The Court has held in Savage v. Gober, 
10 Vet. App. 488, 497 (1997), that 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.

However, in this case, there is no continuity of psychiatric 
symptomatology. The 1970s medical records make it clear that 
the veteran had no psychiatric problems from the time he left 
service until almost 10 years later, when he encountered 
severe marital problems.  Thereafter, there is an almost 20 
year gap.  Moreover, even if continuity of symptomatology 
could be established (and in this case such continuity has 
demonstrably not been established), medical nexus evidence is 
still required.  See Voerth, supra.  No such medical nexus 
evidence has been presented by or on behalf of the veteran.

While the veteran has asserted that there is an etiological 
link between his currently claimed psychiatric disability and 
service, as a layman without medical training he is not 
competent to give a medical opinion as to the etiology of a 
medical condition. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  It is important to note that where the 
determinative issue involves medical causation, it has 
repeatedly been held by the Court that competent medical 
evidence is required in order for a claim to be well 
grounded.  See, e.g., Grisvois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For the reasons and bases set out above, the Board concludes 
that the third prong of Caluza, the submission of competent 
medical nexus evidence, has not been satisfied.  The 
veteran's claim is accordingly not well grounded, and the 
benefits sought on appeal are denied.

Additional Comments

When the Board decides a claim on a basis different from that 
used by the RO, such as the claim not being well grounded, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that the veteran has been given ample opportunity 
to present evidence and argument in support of his claim.  
The Board concludes that that he is not prejudiced by the 
RO's denial of his claim on a basis which was broader than 
that used by the Board in this decision.  See also Edenfield 
v. Brown, 8 Vet. App. 384 (1995) [there is no prejudice an 
appellant when his claim is accorded more consideration than 
it was entitled].

VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has held that the obligation exists only 
in the limited circumstances where the claimant has 
referenced other known and existing evidence.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In this case, the RO 
attempted to secure various medical records which the veteran 
identified as being pertinent to his claim.  In some 
instances, the RO was successful in obtaining decades-old 
treatment records. In other instances, the records had been 
destroyed (see a March 1998 letter from the Highland County 
(Florida) Health Department which indicated that its records 
only went back to 1986) or the institution had no record of 
the veteran (see an April 1998 letter from The Center for 
Health Care Service in San Antonio, Texas).  VA is not on 
notice of any other known and existing evidence which would 
make the adjudicated service connection claim plausible.  The 
Board's decision serves to inform the veteran of the kind of 
evidence which would be necessary to make his claim well-
grounded, in particular medical nexus evidence of the kind 
referred to above.




CONTINUED ON NEXT PAGE



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for an acquired psychiatric disability, 
to include major depressive disorder, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  This is a single judge memorandum decision and thus has no precedential weight.  However, such a 
decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 252, 254 
(1992). 

